{¶ 9} I agree with the mority that the conviction should be reversed because the evidence was legally insufficient. However, with respect to the hearsay rule, a constitutional issue transcends in importance the rule of evidence. Even if Clayton's statements at the station were admissible as excited utterances under Evid.R. 803(2), they were in response to structured official questioning by Officer Huddleston. Therefore, her identification of Harris as the father of her baby was testimonial hearsay as that term is described in Crawford v.Washington (2004), 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177. As Clayton was absent at the trial and unavailable for cross-examination, the admission of her statements at the station through Officer Huddleston violated Harris's Sixth Amendment right to confront the witnesses against him.